COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Molina Healthcare of Texas, Inc. v. ACS Primary Care
                              Physicians Southwest, P.A. and Emergency Services of
                              Texas, P.A.
Appellate case number:        01-21-00727-CV
Trial court case number:      2017-77084
Trial court:                  113th District Court of Harris County
       Appellant, Molina Healthcare of Texas, Inc. appealed from the trial court’s
December 30, 2021 amended final judgment. The appellate record was due to be filed with
the Clerk of this Court on or before January 25, 2022. See TEX. R. APP. P. 35.1. After the
Court granted an extension for filing the clerk’s record, the clerk’s record was filed with
the Clerk of this Court on February 8, 2022. No reporter’s record was filed by the deadline.
       Accordingly, on January 27, 2022, the Court issued an order directing the official,
or substitute, court reporter to file the reporter’s record within thirty days of the date of the
order. On January 28, 2022, Delicia Struss, the former official court reporter for the 113th
District Court, filed an “Information Sheet by Court Reporters,” notifying the Court that
she was not able to file the reporter’s record by the original deadline of January 25, 2022,
notifying the Court that she could file the reporter’s record by February 25, 2022.
      The reporter’s record was not filed by February 25, 2022. On February 28, 2022,
the Court granted a request that the deadline for filing the reporter’s record be extended to
March 25, 2022. The reporter’s record was not filed by the extended deadline. On March
28, 2022, the Court granted a request that the deadline for filing the reporter’s record be
extended to April 25, 2022. The reporter’s record was not filed by the extended deadline.
       On April 26, 2022, the Court granted a request that the deadline for filing the
reporter’s record be extended to May 2, 2022. The reporter’s record was not filed by the
extended deadline. Accordingly, on May 11, 2022, the Court ordered the official court
reporter, or substitute court reporter, for the 113th District Court to file the reporter’s record
within thirty days of the date of the order, on or before June 10, 2022. In our May 11, 2022
order, the Court further notified the court reporter that no further extensions will be
considered absent exceptional circumstances, and that the failure to file the reporter’s
record by the extended deadline would result in the Court directing the trial court to
“conduct a hearing to determine the reason for the failure to file the record.” The reporter’s
record was not filed by the extended deadline.
        On June 2, 2022, Ms. Struss filed a letter with the Court stating that she retired as
the official court reporter for the 113th District Court on December 31, 2021. Despite that
however, she had retained responsibility for filing the reporter’s record for this appeal. In
her letter, she notes that the reporter’s record for this appeal is “extremely voluminous,”
stating that the record includes a single document which, alone, is 83,000 pages. She
further requests an additional extension to finalize and file the reporter’s record.
        On September 6, 2022, appellees, ACS Primary Care Physicians Southwest, P.A.
and Emergency Services of Texas, P.A., filed a motion requesting that the Court direct the
trial court to conduct a hearing to determine the reason for the failure to file the reporter’s
record.
        The request for an extension for filing the reporter’s record is denied. Appellees’
motion is granted. Accordingly, we abate the appeal and direct the trial court to conduct
a hearing to: (1) determine the reason for the failure to timely file the reporter’s record; (2)
determine whether the trial court’s official court reporter, Suzanne Saulsberry, is able to
assist the former official court reporter, Delicia Struss, with completing and filing the
reporter’s record for this appeal; and (3) to set a deadline by which the reporter’s record
will be filed with the Clerk of this Court.
       The trial court is further directed to hold the ordered hearing within thirty days of
the date of this order and to enter written findings of fact, conclusions of law, and
recommendations as to these issues. Within fifteen days of the ordered hearing, the trial
court clerk is directed to file a supplemental clerk’s record containing the trial court’s
findings and recommendations with this Court.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on the Court’s active docket when the supplemental
clerk’s record is filed with this Court, or upon motion of the parties. The trial court
coordinator shall set a hearing date and notify the parties and the Clerk of this Court of
such date.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris________
                    Acting individually  Acting for the Court


Date: __September 20, 2022____________________